UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 577 N. Garden Ridge Blvd. Lewisville, Texas75067 (972) 420-4189 Indicate by check mark whether PNM Resources, Inc. (“PNMR”) and Public Service Company of New Mexico (“PNM”) (1)have filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)have been subject to such filing requirements for the past 90 days.YESüNO Indicate by check mark whether Texas-New Mexico Power Company (“TNMP”) (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES NOü(NOTE:As a voluntary filer, not subject to the filing requirements, TNMP filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months.) Indicate by check mark whether the registrants have submitted electronically and posted on its corporate Web sites, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESNO(NOTE:No Interactive Data Files required to be submitted.) Indicate by check mark whether PNMR is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filerü Accelerated filer Non-accelerated filer Indicate by check mark whether each of PNM and TNMP is a large accelerated filer, accelerated filer, or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerü Indicate by check mark whether any of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOü As of October 26, 2009, 86,673,174 shares of common stock, no par value per share, of PNMR were outstanding. The total number of shares of common stock of PNM outstanding as of October 26, 2009 was 39,117,799 all held by PNMR (and none held by non-affiliates). The total number of shares of common stock of TNMP outstanding as of October 26, 2009 was 6,358 all held indirectly by PNMR (and none held by non-affiliates). PNM AND TNMP MEET THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H) (1) (a) AND (b) OF FORM 10-Q AND ARE THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION (H) (2). This combined Form 10-Q is separately filed by PNMR, PNM and TNMP. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. Whenthis Form 10-Q is incorporated by reference into any filing with the SEC made by PNMR, PNM or TNMP, as a registrant, the portions of this Form 10-Q that relate to eachother registrantare not incorporated by reference therein. 2 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page No. GLOSSARY 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) PNM RESOURCES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 6 Condensed Consolidated Balance Sheets 7 Condensed Consolidated Statements of Cash Flows 9 Condensed Consolidated Statements of Changes in PNMR Common Stockholders’ Equity 11 Condensed Consolidated Statements of Comprehensive Income (Loss) 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 13 Condensed Consolidated Balance Sheets 14 Condensed Consolidated Statements of Cash Flows 16 Condensed Consolidated Statements of Changes in PNM Common Stockholder’s Equity 18 Condensed Consolidated Statements of Comprehensive Income (Loss) 19 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 20 Condensed Consolidated Balance Sheets 21 Condensed Consolidated Statements of Cash Flows 23 Condensed Consolidated Statements of Changes in Common Stockholder’s Equity 25 Condensed Consolidated Statements of Comprehensive Income (Loss) 26 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 27 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 72 AND RESULTS OF OPERATIONS ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 95 ITEM 4.CONTROLS AND PROCEDURES 100 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 101 ITEM 1A.RISK FACTORS 102 ITEM 6.EXHIBITS 102 SIGNATURE 104 3 GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Optim Energy Twin Oaks, LP; formerly known as Altura Power L.P. Altura Cogen Optim Energy Altura Cogen, LLC; formerly known as Altura Cogen, LLC (the CoGen Lyondell Power Generation Facility) AOCI Accumulated Other Comprehensive Income APS Arizona Public Service Company, which is the operator and a co-owner of PVNGS and Four Corners BART Best Available Retrofit Technology Board Board of Directors of PNMR BTU British Thermal Unit CAIR Clean Air Interstate Rule Cal PX California Power Exchange Cascade Cascade Investment, L.L.C. Continental Continental Energy Systems, L.L.C. CRHC Cap Rock Holding Corporation, a subsidiary of Continental CTC Competition Transition Charge Decatherm Million BTUs Delta Delta-Person Limited Partnership DOE Department of Energy ECJV ECJV Holdings, LLC EIP Eastern Interconnection Project EnergyCo EnergyCo, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; now known as Optim Energy EPA United States Environmental Protection Agency EPE El Paso Electric Company ERCOT Electric Reliability Council of Texas ESPP Employee Stock Purchase Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIP Federal Implementation Plan First Choice First Choice Enterprises, Inc. and Subsidiaries Four Corners Four Corners Power Plant FPPAC Fuel and Purchased Power Adjustment Clause GAAP Generally Accepted Accounting Principles in the United States of America GEaR Gross Earnings at Risk GHG Greenhouse Gas Emissions GWh Gigawatt hours IBEW International Brotherhood of Electrical Workers, Local 611 KWh Kilowatt Hour LBB Lehman Brothers Bank, FSB, a subsidiary of LBH LBCS Lehman Brothers Commodity Services, a subsidiary of LBH LBH Lehman Brothers Holdings Inc. LCC Lyondell Chemical Company Lordsburg Lordsburg Generating Station Luna Luna Energy Facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt MWh Megawatt Hour Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit NMED New Mexico Environment Department NMGC New Mexico Gas Company, a subsidiary of Continental 4 NMPRC New Mexico Public Regulation Commission NOX Nitrogen Oxides NOI Notice of Inquiry NRC United States Nuclear Regulatory Commission OCI Other Comprehensive Income Optim Energy Optim Energy, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; formerly known as EnergyCo PCRBs Pollution Control Revenue Bonds PG&E Pacific Gas and Electric Co. PNM Public Service Company of New Mexico and Subsidiaries PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Purchased Power Agreement PRP Potential Responsible Party PUCT Public Utility Commission of Texas PVNGS Palo Verde Nuclear Generating Station RCT Reasonable Cost Threshold REC Renewable Energy Certificates REP Retail Electricity Provider RFP Request for Proposal RMC Risk Management Committee SEC United States Securities and Exchange Commission SJCC San Juan Coal Company SJGS San Juan Generating Station SO2 Sulfur Dioxide SPS Southwestern Public Service Company SRP Salt River Project S&P Standard and Poor’s Ratings Services TECA Texas Electric Choice Act Term Loan Agreement PNM’s $300 Million Unsecured Delayed Draw Term Loan Facility TNMP Bridge Facility TNMP’s $100 Million Bridge Term Loan Credit Agreement TNMP Facility TNMP’s $200 Million Unsecured Revolving Credit Facility TNMP Texas-New Mexico Power Company and Subsidiaries TNP TNP Enterprises, Inc. and Subsidiaries Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. Valencia Valencia Energy Facility VaR Value at Risk 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 (In thousands, except per share amounts) Operating Revenues: Electric $ 477,665 $ 607,023 $ 1,264,503 $ 1,551,668 Other 62 53 198 221 Total operating revenues 477,727 607,076 1,264,701 1,551,889 Operating Expenses: Cost of energy 199,648 393,623 556,149 1,026,702 Administrative and general 67,774 60,999 191,461 167,753 Energy production costs 40,130 46,471 135,821 143,231 Impairment of goodwill and other intangible assets - 7,906 - 144,085 Regulatory disallowances - - 27,286 30,248 Depreciation and amortization 38,050 36,752 111,067 105,438 Transmission and distribution costs 16,029 14,981 46,444 43,467 Taxes other than income taxes 14,560 12,680 40,156 39,032 Total operating expenses 376,191 573,412 1,108,384 1,699,956 Operating income (loss) 101,536 33,664 156,317 (148,067 ) Other Income and Deductions: Interest income 6,902 7,248 23,348 17,190 Gains (losses) on investments held by NDT 3,936 (5,697 ) 2,023 (10,079 ) Other income 3,168 2,834 31,489 4,950 Equity in net earnings (loss) of Optim Energy 6,902 (1,485 ) 944 (29,091 ) Other deductions (2,325 ) (1,785 ) (6,957 ) (8,866 ) Net other income (deductions) 18,583 1,115 50,847 (25,896 ) Interest Charges: Interest on long-term debt 29,198 29,518 83,488 72,622 Other interest charges 1,337 9,634 7,813 26,384 Total interest charges 30,535 39,152 91,301 99,006 Earnings (Loss) before Income Taxes 89,584 (4,373 ) 115,863 (272,969 ) Income Taxes (Benefit) 31,361 (3,109 ) 37,814 (55,587 ) Earnings (Loss) from Continuing Operations 58,223 (1,264 ) 78,049 (217,382 ) Earnings (Loss)from Discontinued Operations, net of Income Taxes (Benefit) of $(785), $820, $41,196 and $16,299 (1,362 ) (638 ) 77,702 24,622 Net Earnings (Loss) 56,861 (1,902 ) 155,751 (192,760 ) Earnings Attributable to Valencia Non-controlling Interest (2,536 ) (3,451 ) (7,890 ) (4,452 ) Preferred Stock Dividend Requirements of Subsidiary (132 ) (132 ) (396 ) (396 ) Net Earnings (Loss) Attributable to PNMR $ 54,193 $ (5,485 ) $ 147,465 $ (197,608 ) Earnings (Loss) from Continuing Operations Attributable to PNMR per Common Share: Basic $ 0.61 $ (0.06 ) $ 0.76 $ (2.72 ) Diluted $ 0.60 $ (0.06 ) $ 0.76 $ (2.72 ) Net Earnings (Loss) Attributable to PNMR per Common Share: Basic $ 0.59 $ (0.06 ) $ 1.61 $ (2.42 ) Diluted $ 0.59 $ (0.06 ) $ 1.61 $ (2.42 ) Dividends Declared per Common Share $ 0.125 $ 0.125 $ 0.375 $ 0.480 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 6 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2009 2008 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 70,255 $ 140,619 Special deposits 52 3,480 Accounts receivable, net of allowance for uncollectible accounts of $16,350 and $21,466 136,196 119,174 Unbilled revenues 70,064 81,126 Other receivables 75,902 73,083 Materials, supplies, and fuel stock 49,061 49,397 Regulatory assets 1,208 1,541 Derivative instruments 44,959 51,250 Income taxes receivable - 49,584 Current assets of discontinued operations - 107,986 Other current assets 61,642 75,393 Total current assets 509,339 752,633 Other Property and Investments: Investment in PVNGS lessor notes 137,853 168,729 Equity investment in Optim Energy 232,537 239,950 Investments held by NDT 130,354 111,671 Other investments 29,332 32,966 Non-utility property, net of accumulated depreciation of $3,532 and $2,582 8,169 9,135 Total other property and investments 538,245 562,451 Utility Plant: Electric plant in service 4,471,390 4,329,169 Common plant in service and plant held for future use 159,659 147,576 4,631,049 4,476,745 Less accumulated depreciation and amortization 1,591,806 1,545,950 3,039,243 2,930,795 Construction work in progress 166,764 202,556 Nuclear fuel, net of accumulated amortization of $21,482 and $16,018 74,248 58,674 Net utility plant 3,280,255 3,192,025 Deferred Charges and Other Assets: Regulatory assets 505,394 629,141 Goodwill 321,310 321,310 Other intangible assets, net of accumulated amortization of $5,122 and $4,672 26,717 27,167 Derivative instruments 13,139 25,620 Non-current assets of discontinued operations - 561,915 Other deferred charges 67,802 75,720 Total deferred charges and other assets 934,362 1,640,873 $ 5,262,201 $ 6,147,982 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 7 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2009 2008 (In thousands, except share information) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ 193,000 $ 744,667 Current installments of long-term debt 2,004 205,694 Accounts payable 87,896 174,068 Accrued interest and taxes 89,904 51,618 Regulatory liabilities 2,326 1,746 Derivative instruments 23,271 33,951 Current liabilities of discontinued operations - 77,082 Other current liabilities 129,541 139,562 Total current liabilities 527,942 1,428,388 Long-term Debt 1,531,170 1,379,011 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 471,782 572,719 Accumulated deferred investment tax credits 21,163 23,834 Regulatory liabilities 353,197 327,175 Asset retirement obligations 69,537 63,492 Accrued pension liability and postretirement benefit cost 241,791 246,136 Derivative instruments 4,944 6,934 Non-current liabilities of discontinued operations - 94,615 Other deferred credits 145,648 149,237 Total deferred credits and other liabilities 1,308,062 1,484,142 Total liabilities 3,367,174 4,291,541 Commitments and Contingencies (See Note 9) Cumulative Preferred Stock of Subsidiary without mandatory redemption requirements ($100 stated value, 10,000,000 shares authorized: issued and outstanding 115,293 shares) 11,529 11,529 Equity: PNMR Convertible Preferred Stock, Series A without mandatory redemption requirements (no stated value, 10,000,000 shares authorized: issued and outstanding 477,800 shares) 100,000 100,000 PNMR common stockholders’ equity: Common stock outstanding (no par value, 120,000,000 shares authorized: issued and outstanding 86,673,174 and 86,531,644 shares) 1,289,625 1,288,168 Accumulated other comprehensive income (loss), net of income taxes (36,815 ) 30,948 Retained earnings 440,464 327,290 Total PNMR common stockholders’ equity 1,693,274 1,646,406 Non-controlling interest in Valencia 90,224 98,506 Total equity 1,883,498 1,844,912 $ 5,262,201 $ 6,147,982 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 8 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 (In thousands) Cash Flows From Operating Activities: Net earnings (loss) $ 155,751 $ (192,760 ) Adjustments to reconcile net earnings (loss) to net cash flows from operating activities: Depreciation and amortization 131,247 116,797 Amortization of pre-payments on PVNGS firm-sales contracts (19,426 ) (10,313 ) Bad debt expense 35,383 28,258 Deferred income tax expense (benefit) (46,008 ) (26,056 ) Equity in net (earnings) loss of Optim Energy (944 ) 29,091 Net unrealized (gains) losses on derivatives (7,223 ) 14,222 (Gains) losses on investments held by NDT (2,023 ) 10,079 Impairment of goodwill and other intangible assets - 144,085 Gain on sale of PNM Gas (108,936 ) - Gain on reacquired debt (7,316 ) - Stock-based compensation expense 1,844 2,810 Regulatory disallowances 27,286 30,248 Increase in legal reserve 26,200 - Other, net (824 ) (4,597 ) Changes in certain assets and liabilities: Accounts receivable and unbilled revenues (84,574 ) (20,752 ) Materials, supplies, and fuel stock 486 (9,486 ) Other current assets 29,899 (31,346 ) Other assets (2,114 ) (29,440 ) Accounts payable (94,075 ) 1,624 Accrued interest and taxes 87,779 2,016 Other current liabilities (19,703 ) 10,750 Other liabilities (17,831 ) (783 ) Net cash flows from operating activities 84,878 64,447 Cash Flows From Investing Activities: Utility plant additions (194,598 ) (235,672 ) Proceeds from sales of investments held by NDT 88,858 105,055 Purchases of investments held by NDT (90,921 ) (106,437 ) Proceeds from sale of PNM Gas 653,095 - Return of principal on PVNGS lessor notes 26,726 22,164 Reduction in restricted special deposits 359 6,581 Other, net (15,303 ) (1,595 ) Net cash flows from investing activities 468,216 (209,904 ) The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 9 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net (551,667 ) 112,767 Long-term borrowings 309,242 452,750 Repayment of long-term debt (350,079 ) (448,935 ) Issuance of common stock 1,245 250,231 Proceeds from stock option exercise - 86 Purchase of common stock to satisfy stock awards (940 ) (1,355 ) Excess tax (shortfall) from stock-based payment arrangements (692 ) (618 ) Dividends paid (34,666 ) (46,954 ) Payments received on PVNGS firm-sales contracts 23,059 80,858 Other, net (18,985 ) (4,022 ) Net cash flows from financing activities (623,483 ) 394,808 Change in Cash and Cash Equivalents (70,389 ) 249,351 Cash and Cash Equivalents at Beginning of Period 140,644 17,791 Cash and Cash Equivalents at End of Period $ 70,255 $ 267,142 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 64,143 $ 91,715 Income taxes paid (refunded), net $ 68,809 $ (1,702 ) Supplemental schedule of noncash investing and financing activities: Activities related to the consolidation of Valencia as of May 30, 2008 (see Note 16): Utility plant additions $ 87,310 Increase in short-term borrowings $ 82,468 Non-controlling interest transactions as of July 10, 2008: Reduction in short-term borrowings $ 88,059 Increase in non-controlling interest in Valencia $ 90,148 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 10 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED
